                 Case 21-10457-LSS          Doc 502   Filed 09/22/21   Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       Chapter 11
In re:
                                                       Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                       Jointly Administered
                                 Debtors.


                     ORDER SCHEDULING OMNIBUS HEARING DATES


                 IT IS HEREBY ORDERED, that the following omnibus hearing dates have been

scheduled in the above-captioned matter:

                 DATE                          TIME

                 October 27, 2021              2:00 p.m. (ET) (Omnibus Hearing)

                 December 1, 2021              10:00 a.m. (ET) (Omnibus Hearing)


                 IT IS HEREBY FURTHER ORDERED that the hearings shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,

Courtroom No. 2, Wilmington, Delaware 19801 before the Honorable Laurie Selber Silverstein.




         Dated: September 22nd, 2021                  LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
